            Case 1:20-cv-00880-AWI-SAB Document 27 Filed 01/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CYNTHIA HOPSON,                                     Case No. 1:20-cv-00880-AWI-SAB

12                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST THE
13           v.                                          DOCKET TO REFLECT VOLUNTARY
                                                         DISMISSAL PURSUANT TO RULE 41(a)
14   J.C. PENNEY COMPANY, INC., et al,                   OF THE FEDERAL RULES OF CIVIL
                                                         PROCEDURE
15                  Defendants.
                                                         (ECF No. 26)
16

17          This action was filed on June 25, 2020. (ECF No. 1.) On January 17, 2021, a stipulation

18 was filed dismissing this action with prejudice and with each party to bear its own costs and fees.

19 (ECF No. 26.) In light of the stipulation of the parties, this action has been terminated, Fed. R.
20 Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

21 been dismissed with prejudice and without an award of costs or attorneys’ fees.

22          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

23 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      January 19, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
